DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. Applicants assert that applicants claims are patentable subject matter and the rejection under 35 USC 101 should be withdrawn.  The examiner disagrees.
Applicants’ claims are a mere expression of a mathematical concept performed by a computer.  This is evidenced throughout applicants’ specification which discloses several equations and algorithms describing how to perform the recited method.  The claims are written broader than the equations, but are nonetheless equations.  
That is, applicants’ claims merely recite a mathematical concept, and further are not integrated into a practical application.  As such, the well-made rejection is hereby maintained. 
Applicants’ amendments of claims 1, 11 and 16 required the shift in grounds of rejections, which render their arguments moot. Thus, this action is hereby made FINAL. 

 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an algorithm without significantly more. The claim(s) recite(s) data manipulation (mathematical concepts) through an algorithm, through determining, and finally generating a final data manipulation of a belief. Claims 1, 11 and 16. This judicial exception is not integrated into a practical application because the claims do not recite a practical application of the judicial exception.  The dependent claims further recite additional data manipulation, and are of no help to providing a practical application.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite data manipulation with an output of manipulated data.  The dependent claims are rejected as because they do not add a practical application.  
Thus, claims 1-20 are hereby rejected. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being rendered obvious by Ju (U.S. Patent Application Publication No. 2016/0134692) in view of Green (U.S. Patent Application Publication No. 2016/0378758).

Regarding claim 1. A computer-implemented method comprising: 
Ju Discloses: 
determining, by a computing system, an interaction between a first entity and a first item(Fig. 3, 305); determining, by the computing system, a second entity,  has formed a connection with the  entity  (310); and generating, by the computing system, a belief that the second entity will interact with the first item(320[0042]). 
Ju does not disclose: 
Wherein a belief based on the interaction is recorded in a list of beliefs for the first entity; 
Receiving, by the computing system, the list of beliefs for the first entity, 
Generating…based on an association of the list of beliefs for the first entity with the second entity. 
In related Greene

Receiving, by the computing system, the list of beliefs for the first entity( retrieve 310), 
Generating…based on an association of the list of beliefs for the first entity with the second entity. (325, selection of groups based on the score)
Green discloses that the recited features provide the benefit fo enhancing the recommendations of groups to users based on interactions with outer groups.  IT would have been obvious to modify Ju in view of Green’s teachings for the obvious benefit of recommending more relevant options to users.  Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 2. Ju Discloses: 
The computer-implemented method of claim 1, wherein the first entity is a first user. (Abstract [0001], users being groups of users… )

Regarding claim 3. Ju Discloses: 
 The computer-implemented method of claim 1, wherein the second entity is a second user provided as a recommendation of the first entity based on the list of beliefs. (Abstract [0001], users being groups of users…  modified Ju including this feature 

Regarding claim 4. Ju Discloses: 
 The computer-implemented method of claim 1, further comprising: recommending, by the computing system, the first item to the second entity. (Abstract [0001], users being groups of users [0037] method for identifying users to a social networking system 140)


Regarding claim 5. Ju Discloses: 
The computer-implemented method of claim 4, further comprising: comparing, by the computing system, the belief to a threshold. ([0005])

Regarding claim 6. Ju Discloses: 
The computer-implemented method of claim 1, wherein the generating the belief that the second entity will interact with the first item is based on a similarity between the first entity and the second entity. ([0005])


 The computer-implemented method of claim 1, wherein the generating the belief that the second entity will interact with the first item is based on an existing belief that the second entity will interact with the first item. ([0037]-[0048])

Regarding claim 8. 
Ju Discloses all of the features of claim 1: 
The computer-implemented method of claim 1, 
Ju does not disclose: 
where the list if beliefs is maintained in local memory associated with the first entity.
In related art, Green discloses: 
where the list if beliefs is maintained in local memory associated with the first entity.(310).  Green does not disclose that the memory is local.  However the list could be stored in a local or nonlocal memory.  That is, there is a finite number of possible solutions, and it would have been obvious to try to store the list local of the obvious benefit of providing local access to the list. Where there are a finite number of possible solutions with predictable results, the features have been held to be obvious.  See MPEP 2143.  

. 

Regarding claim 11. 
Ju Discloses:  
A system comprising: at least one processor[0055]; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform([0055]):
 determining an interaction between a first entity and a first item(fig. 3, 310); determining a second entity(315),   has formed a connection with the first entity (305) and generating a belief that the second entity will interact with the first item(330). 
Ju does not disclose: 
Wherein a belief based on the interaction is recorded in a list of beliefs for the first entity; 
Receiving, by the computing system, the list of beliefs for the first entity, 
Generating…based on an association of the list of beliefs for the first entity with the second entity. 
In related Greene

Receiving, by the computing system, the list of beliefs for the first entity( retrieve 310), 
Generating…based on an association of the list of beliefs for the first entity with the second entity. (325, selection of groups based on the score)
Green discloses that the recited features provide the benefit fo enhancing the recommendations of groups to users based on interactions with outer groups.  IT would have been obvious to modify Ju in view of Green’s teachings for the obvious benefit of recommending more relevant options to users.  Thus, the features of claim 11 would have been obvious to one having ordinary skill in the art. 

Regarding claim 12. Ju Discloses:  
The system of claim 11, wherein the instructions, when executed by the at least one processor, further cause the system to perform: determining the interaction between the first entity and the first item to be a liking of a page. ([0024])

Regarding claim 13. Ju Discloses:  The system of claim 11, wherein the instructions, when executed by the at least one processor, further cause the system to perform: determining the interaction between the first entity and the first item to be a friending of a third entity. ([0026])

Regarding claim 14. 
JU discloses: 
The system of claim 13, wherein the third entity is a user. ([0026])

Regarding claim 16.
Ju discloses: 
 A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: determining an interaction between a first entity and a first item(310); determining a second entity(315),   has formed a connection with the first entity (310, user provided content and 320) and generating a belief that the second entity will interact with the first item. (330)
Ju does not disclose: 
Wherein a belief based on the interaction is recorded in a list of beliefs for the first entity; 
Receiving, by the computing system, the list of beliefs for the first entity, 

In related Greene
Wherein a belief based on the interaction is recorded in a list of beliefs for the first entity; (310 [0042]-[0044], indicates the information is stored, which is a list)
Receiving, by the computing system, the list of beliefs for the first entity( retrieve 310), 
Generating…based on an association of the list of beliefs for the first entity with the second entity. (325, selection of groups based on the score)
Green discloses that the recited features provide the benefit of enhancing the recommendations of groups to users based on interactions with outer groups.  It would have been obvious to modify Ju in view of Green’s teachings for the obvious benefit of recommending more relevant options to users.  Thus, the features of claim 16 would have been obvious to one having ordinary skill in the art. 

Regarding claim 17. Ju discloses: 
The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed by the at least one processor of the computing system, further cause the computing system to perform: generating a belief that the second entity will interact with a second item. (330)

Regarding claim 18. The non-transitory computer-readable storage medium of claim 17, wherein the generating the belief that the second entity will interact with the second item is based on an existing belief that the first entity will interact with the second item. (330, based on 310)

Regarding claim 19. Ju discloses: 
The non-transitory computer-readable storage medium of claim 17, wherein the generating the belief that the second entity will interact with the second item is performed when generating the belief that the second entity will interact with the first item. (320 Fig. 3 generally. And [0037-[0051]])

Regarding claim 20.
Ju discloses all of the features of claim 17. 
Ju does not disclose: 
 The non-transitory computer-readable storage medium of claim 17, wherein the generating the belief that the second entity will interact with the second item is performed as a periodic operation. 


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (U.S. Patent Application Publication No. 2016/0134692) in view of Green (U.S. Patent Application Publication No. 2016/0378758) further in view of McKenna (U.S. Patent Application Publication No. 2017/0116244).

Regarding claims 9 and 10.
Ju discloses all of the features of claims 8. 
Ju does not disclose: 
 The computer-implemented method of claim 8, wherein the interaction between the first entity and the first item is recorded in a Bloom filter. 
Regarding claim 10. The computer-implemented method of claim 8, wherein the interaction between the first entity and the first item is recorded in a list
In related art, McKenna discloses: 

Regarding claim 10. The computer-implemented method of claim 8, wherein the interaction between the first entity and the first item is recorded in a list (see abstract, [0004]).
Mckenna discloses that the recited features are good ways to store data so that it is easier to use.  Thus, it would have been obvious to modify Ju in view of the teachings of McKenna, for the obvious benefit of making the data of Ju easy to access and sort.  Thus, the features of claims 9 and 10 would have been obvious to one having ordinary skill in the art. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (U.S. Patent Application Publication No. 2016/0134692) in view of Green (U.S. Patent Application Publication No. 2016/0378758) further in view of Myslinski (U.S. Patent Application Publication No. 2013/0158984).

Regarding claims 15.
Ju discloses all of the features of claims 11. 
Ju discloses: . 

Ju does not discloses: 
determining the second page to have a potential to post inaccurate content. 
However, in related art, Mylinski discloses:
determining the second page to have a potential to post inaccurate content. ([0083]). It would have been obvious to modify Ju in view of Mylinski’s teaching of determining sources to be unreliable and taking that into account as a factor in recommending a source as taught by Mylinski.  

 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898